     Case 2:19-cv-00904-MCE-CKD Document 16 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE ACTON,                                      No. 2:19-cv-00904 MCE CKD
12                       Plaintiff,
13           v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) finding that his disability ended on July 11, 2016 under section 1614(a)(3)(A)

20   of the Social Security Act (“Act”).

21          On July 15, 2020, the magistrate judge filed findings and recommendations herein which

22   contained notice to the parties that any objections to the findings and recommendations were to be

23   filed within fourteen days. ECF No. 15. Neither party has filed objections. The Court has

24   reviewed the file and finds the findings and recommendations to be supported by the record and

25   by the magistrate judge’s analysis.

26          Accordingly, IT IS HEREBY ORDRED that:

27          1. The July 15, 2020 findings and recommendations (ECF No. 15) are ADOPTED in full;

28          2. Plaintiff’s motion for summary judgment (ECF No. 12) is DENIED;
                                                      1
     Case 2:19-cv-00904-MCE-CKD Document 16 Filed 09/23/20 Page 2 of 2

 1          3. The Commissioner’s cross-motion for summary judgment (ECF No. 13) is

 2   GRANTED; and

 3          4. Judgment is entered for the Commissioner and the Clerk of the Court is directed to

 4   close the case.

 5          IT IS SO ORDERED.

 6   Dated: September 22, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
